UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


ROBERT CONWAY,                      )
                                    )
            Petitioner,             )
                                    )
            v.                      )                  Civil Action No. 10-1538 (EGS)
                                    )
                                    )
SIMON WAINWRIGHT, et al.,           )
                                    )
            Respondents.            )
____________________________________)


                                   MEMORANDUM OPINION

        This is an action for a writ of habeas corpus filed by a petitioner who is confined at the

District of Columbia Jail on a parole violator warrant issued by the United States Parole

Commission. See Pet. at 1. For the following reasons, the petition will be denied.

        The extraordinary remedy of habeas corpus is available to District of Columbia prisoners

if the prisoner shows that he is “in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2241(c)(3). Petitioner challenges the local statute governing

supervised release, D.C. Code § 24-403.01, on the ground that its execution violates the

separation of powers doctrine. He seeks “recall[]” of the statute and his immediate release. Pet.

at 3.

        As the paroling authority for District of Columbia prisoners, the U.S. Parole Commission

is authorized by § 24-403.01(6) to grant, deny, or revoke a District of Columbia offender's parole

supervision and to impose or modify his parole conditions. See § D.C. Code § 24-131(a);

Thompson v. District of Columbia Dep’t of Corrections, 511 F. Supp.2d 111, 114 (D.D.C. 2007).
                                                 2

Because the foregoing statutes govern the execution of a judicially imposed sentence, “[t]he

Parole Commission does not exercise a judicial function and its decisions do not violate the

separation of powers.” Montgomery v. U.S. Parole Comm'n, Civ. Action No. 06-2133 (CKK),

2007 WL 1232190, *2 (D.D.C. Apr. 26, 2007) (citing cases); accord Leach v. U.S. Parole

Comm’n, 522 F. Supp.2d 250, 251 (D.D.C. 2007); Hammett v. U.S. Parole Comm’n, Civ. Action

No. 10-0442 (JDB), 2010 WL 1257669, *1 (D.D.C. Apr. 2, 2010) (Bates, J.) (observing that

“[t]his argument, and similar separation of powers arguments, have been raised often and

rejected each time.”). Cf. with Maddox v. Elzie, 238 F.3d 437, 445 (D.C. Cir. 2001) (explaining

that “Morrissey makes clear that parole revocation is not the continuation of a criminal trial but a

separate administrative proceeding at which the parolee does not possess the same rights as a

criminal defendant at trial.”) (citing Morrissey v. Brewer, 408 U.S. 471, 480 (1972) (emphasis

added). Accordingly, the petition for a writ of habeas corpus is denied. A separate Order

accompanies this Memorandum Opinion.




                                                      SIGNED: EMMET G. SULLIVAN
                                                      UNITED STATES DISTRICT JUDGE

DATE: October 19, 2010